 B 2100A (Form 2100A) (12/15)


                           UNITED STATES BANKRUPTCY COURT
                                                  Northern District Of Alabama

 In re Antoinette Thomas ,                                                                          Case No. 17-04386-DSC13


                  TRANSFER OF CLAIM OTHER THAN FOR SECURITY
 A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee
 hereby gives evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other
 than for security, of the claim referenced in this evidence and notice.

 U.S. Bank National Association, not in its individual
 capacity but solely as trustee for the RMAC Trust,
 Series 2018 G-CTT                                                         Wells Fargo Bank, N.A.
 ________________________________________                                  ________________________________________
            Name of Transferee                                                          Name of Transferor

 Name and Address where notices to transferee                              Court Claim # (if known): 3-1
 should be sent:                                                           Amount of Claim: $134,604.26
 Rushmore Loan Management Services                                         Date Claim Filed: 11/22/2017
 P.O. Box 55004
 Irvine, CA 92619-2708

 Phone: 888-504-6700                                                       Phone: 800-274-7025
 Last Four Digits of Acct. #: 0064                                         Last Four Digits of Acct. #: 2238

 Name and Address where transferee payments
 should be sent (if different from above):
 Rushmore Loan Management Services
 P.O. Box 52708
 Irvine, CA 92619-2708

 Phone: 888-504-6700
 Last Four Digits of Acct. #: 0064



 I declare under penalty of perjury that the information provided in this notice is true and correct to the
 best of my knowledge and belief.

 By:    /s/ Mark A. Baker                                                     Date:          March 10, 2021
       Transferee/Transferee’s Agent


 Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.




Case 17-04386-DSC13                    Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                                               Desc Main
                                             Document    Page 1 of 12
                                 CERTIFICATE OF SERVICE
 The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
 of age and that the TRANSFER OF CLAIM OTHER THAN FOR SECURITY in the above
 captioned case was this day served upon the below named persons by mailing, postage prepaid,
 first class mail or by electronic service copy of such instrument to each person, party, and/or
 counsel at the addresses shown below:

 Via U.S. Mail

 Antoinette Thomas
 454 Carriage Hills Drive
 Bessemer, AL 35022




 Via CM/ECF electronic service:
 Jaffe & Erdberg
 Jaffe & Erdberg
 The Land Title Building
 600 20th Street North, Suite 400
 Birmingham, AL 35203

 Bradford W. Caraway
 PO Box 10848
 Birmingham, AL 35202-0848



 Dated:March 10, 2021


                                             Respectfully submitted,
                                             /s/ Mark A. Baker
                                             Mark A. Baker, ASB 2459-E57M
                                             McMichael Taylor Gray, LLC
                                             3550 Engineering Drive, Suite 260
                                             Peachtree Corners, GA 30092
                                             Telephone: (404) 474-7149
                                             Facsimile: (404) 745-8121
                                             E-mail: mbaker@mtglaw.com




Case 17-04386-DSC13         Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04             Desc Main
                                  Document    Page 2 of 12
                                                                                                                                          x



           P.O. Box 814529
           Farmers Branch, TX 75381-4529
           888.616.5400 toll free
           844.897.5703 fax
           www.rushmorelm.com




                                                                                                               March 02, 2021

ANTOINETTE L THOMAS
454 CARRIAGE HILLS DR
BESSEMER AL 35022-5318




 Your New Loan Number:
 Property Address: 454 CARRIAGE HILLS DR
                   BESSEMER, AL 35022


                              NOTICE OF ASSIGNMENT, SALE OR TRANSFER OF SERVICING

 Dear Mortgagor(s):

 Welcome to Rushmore Loan Management Services. Our intention is to meet your loan servicing needs with efficient, prompt, and
 courteous service. Below you will find important information regarding how to contact us, make payments and set-up your online
 account. We encourage you to visit our website at www.rushmorelm.com and create an account after receiving this letter.

 You are hereby notified that the servicing of your mortgage loan, that is, the right to collect payments from you, has been assigned,
 sold or transferred from Wells Fargo Home Mortgage to Rushmore Loan Management Services LLC (Rushmore), effective
 02/25/2021. The transfer of the servicing of your mortgage does not affect any term or condition of the mortgage instruments,
 other than terms directly related to the servicing of your loan.

 Except in limited circumstances, the law requires that your previous servicer send you this notice at least 15 days before the
 effective date of transfer. As your new servicer, we must also send you this notice no later than 15 days after this effective date or
 at closing.

 Your previous servicer was Wells Fargo Home Mortgage. The previous servicer's address is as follows: P.O. Box 10335, Des
 Moines, IA 50306-0335. If you have any questions regarding the transfer of servicing from your previous servicer, call Wells Fargo
 Home Mortgage Customer Service at 866-234-8271 between Mon-Fri 6:00 am - 10:00 pm and Sat 8:00 am - 2:00 pm CST. This is a
 toll free number.

           Rushmore will be your new servicer. The business addresses for your new servicer are as follows:

                                                     Correspondence Address
                                              Rushmore Loan Management Services LLC
                                                  1755 Wittington Place, Suite 400
                                                         Dallas, TX 75234

                                                        Payment Address
                                              Rushmore Loan Management Services LLC
                                                         P.O. Box 514707
                                                   Los Angeles, CA 90051-4707

 If you have any questions related to the transfer of servicing to Rushmore, call our Customer Care Department at
 888-616-5400 between Monday through Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific. Please have your
 new loan number available when calling.

 Rushmore offers several convenient ways to make your monthly payment. You can make your payment by phone at
 888-616-5400 (a small fee may apply) or for free through our website at www.rushmorelm.com. Click on the upper banner
 titled ACCOUNT LOGIN and you can make a payment or sign-up for Auto Draft Payments (ACH). Rushmore highly
 recommends this option, as it helps to prevent you from being late on any of your very important mortgage payments. You may
 also use Western Union Quick Collect (Code City: Rushmore Code State: CA). Western Union may charge a fee for this
 service.


 The date that your present servicer Wells Fargo Home Mortgage will stop accepting your payments is 02/24/2021. The date that
 Rushmore will begin accepting payments from you is 02/25/2021. Send all payments due on or after that due date to your new
 servicer. A billing statement from Rushmore will be mailed to you within 15 to 30 days.

Case 17-04386-DSC13                        Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                             Desc Main
                                                 Document    Page 3 of 12
 If you are currently making your mortgage payment through a third-party entity (e.g., your on-line banking, government allotment,
 biweekly, or bill service), please take the necessary steps to advise them of your new loan number and change the payee to your
 new servicer. In the event of a payment change, it is your responsibility to notify the third-party of the new payment amount and
 new address to send the payments.

 Rushmore Loan Management Services LLC requests that you make every effort to remit your monthly payments on
 the contractual due date shown on the note and your payment coupon.

 If you wish to speak with a Housing Counseling Agency certified by the U.S. Department of Housing and Urban Development
 (HUD), please call the following toll-free number: (800) 569-4287.

 For a full list of Rushmore's standard fees, please visit our website at https://www.rushmorelm.com/standard-fees/.

 Important note: If you entered into an approved loss mitigation plan with your previous loan servicer, or if you had a loss
 mitigation application in process with your previous servicer, please call Rushmore immediately, toll-free, at 844-248-8169, to
 confirm that the loss mitigation plan information, or application and documentation, were properly transferred to Rushmore.

 You should also be aware of the following information, which is referred to in more detail in Section 6 of the Real Estate
 Settlement Procedures Act (RESPA) (12 USC §2605).

 During the 60-day period following the effective date of transfer of the loan servicing, a loan payment received by your previous
 servicer before its due date may not be treated by the new servicer as late, and a late charge fee may not be assessed.

 A Business Day is a day on which the offices of the business entity are open to the public for carrying on substantially all of its
 business functions.

 Section 6 of RESPA also provides for damages and costs for individuals or classes of individuals in circumstances where servicers
 are shown to have violated the requirements of that Section. You should seek legal advice if you believe your rights have been
 violated.

 Important note about insurance: If you have mortgage life or disability insurance or any other type of optional insurance, the
 transfer of servicing rights may affect your insurance in the following way:

 Rushmore does not collect and remit any type of optional insurance to your insurance company. Any premiums for any such
 optional policy that was being collected and remitted by your previous servicer will be discontinued by Rushmore as of the effective
 date of the transfer of servicing. If you wish to retain such optional insurance, you should contact your optional product service
 provider about your ability to continue such insurance and how to make premium payments.

 Should you have any questions, please contact our Customer Care Department at toll-free 888-616-5400, Monday through
 Thursday, 6 a.m. to 7 p.m., Friday 6 a.m. to 6 p.m. Pacific.

 Sincerely,

 Rushmore Loan Management Services LLC

 Please keep this document for your records.




Case 17-04386-DSC13                  Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                                     Desc Main
                                           Document    Page 4 of 12
                                                                                                  Page 2
                                                    ADDITIONAL NOTICES
 Rushmore Loan Management Services LLC is a Debt Collector, who is attempting to collect a debt. Any information obtained
 will be used for that purpose. However, if you are in Bankruptcy or received a Bankruptcy Discharge of this debt, this letter is
 being sent for informational purposes only, is not an attempt to collect a debt and does not constitute a notice of personal
 liability with respect to the debt.
 If you have any other mortgage loans secured by the same property not serviced by Rushmore, please contact your other
 servicer directly to discuss any possible loss mitigation options that may be available to you.
 If you are a confirmed Successor-in-Interest who has not assumed the mortgage loan obligation under State Law, this letter is
 being sent for information purposes only and does not constitute personal liability with respect to the debt.
 LEGAL NOTIFICATION: Rushmore Loan Management Services LLC may report information about your account to credit
 bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
 Notice of Error Resolution & Information Request Procedures
 The following outlines the Error Resolution and Information Request Procedures for your mortgage account at Rushmore Loan
 Management Services LLC (RLMS). Please keep this document for your records.
 If you think an error has occurred on your mortgage account or if you need specific information about the
 servicing of your loan, please write us at:
                                         Rushmore Loan Management Services LLC
                                                        P.O. Box 52262
                                                Irvine, California 92619-2262

 All written requests for information or notices of error should contain the following information:
          1.        Your name
          2.        Account number
          3.        Property Address
          4.        Description of the error and explanation as to why you believe it is an error or a request for specific
                    information regarding the servicing of your loan
          5.        Current contact information so we may follow up with you
 All written requests for specific information will be handled within 30 days of receipt. We will determine whether an error
 occurred within 30 days after receiving your notice of error and will correct any error promptly (Notices of error on payoff
 statements will be handled within 7 days). If additional time is needed to investigate your complaint or request, we may take up to
 45 days but we will notify you of the extension within the original 30 days. If we decide that there was no error, we will send you
 a written explanation. You may ask for copies of the documents that we used in our investigation.
 HUD STATEMENT
 Pursuant to section 169 of the Housing and Community Development Act of 1987, you may have the opportunity to receive
 counseling from various local agencies regarding the retention of your home. You may obtain a list of the HUD approved housing
 counseling agencies by calling the HUD nationwide toll free telephone at 1-800-569-4287.
 Equal Credit Opportunity Act Disclosure
 NOTICE: The federal Equal Credit Opportunity Act prohibits creditors from discriminating against credit applicants on the basis
 of race, color, religion, national origin, sex, marital status, age (provided the applicant has the capacity to enter into a binding
 contract); because all or part of the applicant's income derives from any public assistance program; or because the applicant has in
 good faith exercised any right under the Consumer Credit Protection Act. The federal agency that administers compliance with
 this law concerning this creditor is the Bureau of Consumer Financial Protection, 1700 G Street NW, Washington, DC 20552.
                                                                                                                       Rev 8/19




Case 17-04386-DSC13                 Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                                   Desc Main
                                          Document    Page 5 of 12
Case 17-04386-DSC13   Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04   Desc Main
                            Document    Page 6 of 12
                                                                                 Page 3


                                                                                                     Rev. 03/19


                       WHAT DOES RUSHMORE LOAN MANAGEMENT SERVICES DO
    FACTS              WITH YOUR PERSONAL INFORMATION?


                       Financial companies choose how they share your personal information. Federal law
                       gives consumers the right to limit some but not all sharing. Federal law also requires
      Why?             us to tell you how we collect, share, and protect your personal information. Please
                       read this notice carefully to understand what we do.


                       The types of personal information we collect and share depend on the product or
                       service you have with us. This information can include:
                         •   Social Security numbers and income
      What?              •   Account balances and payment history
                         •   Credit history and credit scores
                       When you are no longer our customer, we continue to share your information as
                       described in this notice.


                       All financial companies need to share customers’ personal information to run their
                       everyday business. In the section below, we list the reasons financial companies
      How?             can share their customers’ personal information; the reasons Rushmore Loan
                       Management Services chooses to share; and whether you can limit this sharing.


                                                      Does Rushmore
 Reasons we can share your personal                        Loan
                                                                             Can you limit this sharing?
 information                                           Management
                                                      Services share?
 For our everyday business purposes — such
 as to process your transactions, maintain your
                                                            Yes                           No
 account(s), respond to court orders and legal
 investigations, or report to credit bureaus

 For our marketing purposes — to offer our
                                                            Yes                           No
 products and services to you
 For joint marketing with other financial
                                                            Yes                           No
 companies
 For our affiliates’ everyday business purposes
 — information about your transactions and                   No                     We don’t share
 experiences
 For our affiliates’ everyday business purposes
                                                             No                     We don’t share
 — information about your creditworthiness

 For nonaffiliates to market to you                          No                     We don’t share


  Questions?                                Call 888-504-6700 or go to www.rushmorelm.com




Case 17-04386-DSC13            Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                    Desc Main
                                     Document    Page 7 of 12
 What we do
                                                   To protect your personal information from
 How does Rushmore Loan Management Services        unauthorized access and use, we use security
 protect my personal information?                  measures that comply with federal law. These
                                                   measures include computer safeguards and
                                                   secured files and buildings.

                                                   Only persons who manage your account or
                                                   provide you products or services have access to
                                                   your nonpublic personal information. We
                                                   maintain physical, electronic, and procedural
                                                   safeguards to protect your information.
                                                   We collect your personal information, for
 How does Rushmore Loan Management Services        example, when you
 collect my personal information?                   • Apply for a loan
                                                    • Pay your bills or give us your contact
                                                       information
                                                    • Give us your income information or provide
                                                       employment information.
                                                   We also collect your personal information from
                                                   others, such as credit bureaus, affiliates, or
                                                   other companies.
                                                   Federal law gives you the right to limit only
 Why can’t I limit all sharing?                     • Sharing for affiliates’ everyday business
                                                       purposes – information about your
                                                       creditworthiness
                                                    • Affiliates from using your information to
                                                       market to you
                                                    • Sharing for nonaffiliates to market to you
                                                   State laws and individual companies may give you
                                                   additional rights to limit sharing. See below for
                                                   more on your rights under state law.

 Definitions
                                                   Companies related by common ownership or
 Affiliates                                        control. They can be financial and nonfinancial
                                                   companies.
                                                     • Rushmore Loan Management Services does
                                                        not share with our affiliates.
                                                   Companies not related by common ownership or
 Nonaffiliates                                     control. They can be financial and nonfinancial
                                                   companies.
                                                     • Rushmore Loan Management Services does
                                                        not share with nonaffiliates so they can
                                                        market to you.
                                                   A formal agreement between nonaffiliated
 Joint Marketing Agreement                         financial companies that together market financial
                                                   products or services to you.
                                                     • Our joint marketing partners include
                                                        mortgage companies and other companies
                                                        that we believe may help you to improve
                                                        your credit rating, manage your debts or
                                                        refinance your loan.



                                                   2


Case 17-04386-DSC13               Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04             Desc Main
                                        Document    Page 8 of 12
                                                                                     Page 4




 Other important information

 Do Not Call Policy. This notice is the Rushmore Loan Management Services Do Not Call Policy under
 the Telephone Consumer Protection Act. We do not solicit via telephone numbers listed on the state or
 federal Do Not Call lists, unless the law allows. Rushmore Loan Management Services employees
 receive training on how to document and process telephone marketing choices. Consumers who ask not
 to receive telephone solicitations from Rushmore Loan Management Services will be placed on the
 Rushmore Loan Management Services Do Not Call list and will not be called in any future campaigns,
 including those of affiliates.

 Call Monitoring and Recording. If you communicate with us by telephone, we may monitor or record the
 call.

 Nevada Residents. If you are a resident of Nevada, we are providing you this notice under state law. You
 may be placed on our internal Do Not Call List by following the directions in the To limit direct marketing
 contact section. If you have questions about this notice, you may contact us at Rushmore Loan
 Management Services, P.O. Box 52262, Irvine, CA, 92619; Phone Number: 888.504.6700 or you may
 also contact the Nevada Attorney General’s office at Bureau of Consumer Protection, Office of the
 Nevada Attorney General, 555 E. Washington St., Suite 3900, Las Vegas, NV 89101; Phone number:
 702.486.3132; Email: AGINFO@ag.nv.gov.

 California Residents. If you are a resident of California, you are permitted to limit our disclosure of your
 nonpublic personal information to non-affiliated financial institutions with which we have a joint marketing
 agreement. You may request that we not share your non-public personal information with these third
 parties by (1) completing, signing and returning to us the form entitled “Important Privacy Choices for
 Consumers” provided when your loan transferred to us or (2) by calling us at 888-504-6700. Except as
 set forth above, Rushmore Loan Management Services will not share your non-public personal
 information with other unaffiliated third parties.

 Vermont Residents. If you are a resident of Vermont, Rushmore Loan Management Services does not
 disclose information about your creditworthiness to our affiliates and also does not disclose your personal
 information, financial information, credit report, or health information to nonaffiliated third parties to market
 to you, other than as permitted by Vermont law. In the event that this should change, Rushmore Loan
 Management Services will not share your information without an affirmative opt-in. We will communicate
 the opt-in process with you at that time.

 Additional information concerning our privacy policies can be found at
 https://www.rushmorelm.com/our-privacy-policy/ or call 888-504-6700.




                                                         3


Case 17-04386-DSC13            Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                         Desc Main
                                     Document    Page 9 of 12
Case 17-04386-DSC13   Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04   Desc Main
                           Document    Page 10 of 12
                                                                                                        Page 5

Servicemembers Civil Relief                   U. S. D ep a rt ment of H o us in g                     O MB A p p r o va l 2 5 0 2 - 0 5 8 4
Act Notice Disclosure                             and Urban Development                                                 Exp 3/31/2021
                                                     Office of Housing

Legal Rights and Protections Under the SCRA

ELX\PJLSLSILXY UT bHJZP\L K[Z_c UX bHJZP\L YLX\PJL'c UX H spouse or dependent of such a servicemember may be entitled to
certain legal protections and debt relief pursuant to the Servicemembers Civil Relief Act (50 USC §§ 3901-4043) (SCRA).

Who May Be Entitled to Legal Protections Under the SCRA?
  ' Regular members of the U.S. Armed Forces (Army, Navy, Air Force, Marine Corps and Coast
         Guard).
    '    Reserve and National Guard personnel who have been activated and are on Federal active duty
    '    National Guard personnel under a call or order to active duty for more than 30 consecutive days under
         section 502(f) of title 32, United States Code, for purposes of responding to a national emergency
         declared by the President and supported by Federal funds
    '    Active service members of the commissioned corps of the Public Health Service and the National
         Oceanic and Atmospheric Administration.
    '    Certain United States citizens serving with the armed forces of a nation with which the United States
         is allied in the prosecution of a war or military action.

What Legal Protections Are Servicemembers Entitled To Under the SCRA?
    '    The SCRA states that a debt incurred by a servicemember, or servicemember and spouse jointly, prior to
         entering military service shall not bear interest at a rate above 6 % during the period of military service and one
         year thereafter, in the case of an obligation or liability consisting of a mortgage, trust deed, or other security in the nature
         of a mortgage, or during the period of military service in the case of any other obligation or liability.
    '    The SCRA states that in a legal action to enforce a debt against real estate that is filed during, or within
         one year HMZLX ZOL YLX\PJLSLSILXdY SPRPZHX_ service, a court may stop the proceedings for a period of time, or
         adjust the debt. In addition, the sale, foreclosure, or seizure of real estate shall not be valid if it occurs
         during, or within one year after the YLX\PJLSLSILXdY SPRPZHX_ YLX\PJL [TRLYY the creditor has obtained a valid
         court order approving the sale, foreclosure, or seizure of the real estate.
    '    The SCRA contains many other protections besides those applicable to home loans.

How Does A Servicemember or Dependent Request Relief Under the SCRA?

    '    In order to request relief under the SCRA from loans with interest rates above 6% a servicemember or spouse
         must provide a written request to the lender, together with a copy of the servicememILXdY SPRPZHX_ UXKLXY)
            Rushmore Loan Management Services LLC / 15480 Laguna Canyon Road, Suite 100, Irvine CA 92618
                                        Telephone: (888) 504-6700 / Fax (949) 453-9397
    '    There is no requirement under the SCRA, however, for a servicemember to provide a written notice or a copy
         UM H YLX\PJLSLSILXdY SPRPZHX_ UXKLXs to the lender in connection with a foreclosure or other debt enforcement
         action against real estate. Under these circumstances, lenders should inquire about the military status of a
         VLXYUT I_ YLHXJOPTN ZOL 8LVHXZSLTZ UM 8LMLTYLdY 8LMLTYL @HTVU]LX 8HZH 7LTZLXdY ]LIYPZL' JUTZHJZPTN ZOL
         servicemember, and examining their files for indicia of military service. Although there is no requirement for
         servicemembers to alert the lender of their military status in these situations, it still is a good idea for the
         servicemember to do so.

How Does a Servicemember or Dependent Obtain Information About the SCRA?

    '    ELX\PJLSLSILXY HTK KLVLTKLTZY ]PZO W[LYZPUTY HIU[Z ZOL E7D6 YOU[RK JUTZHJZ ZOLPX [TPZdY Judge Advocate, or
         ZOLPX PTYZHRRHZPUTdY ?LNHR 6YYPYZHTJL BMMPJLX) 6 SPRPZHX_ RLNHR HYYPYZHTJL office locator for all branches of the
         Armed Forces is available at http://legalassistance.law.af.mil/content/locator.php

    '    b@PRPZHX_ BTLEU[XJLc PY ZOL G) E) 8LVHXZSLTZ UM 8LMLTYLdY information resource. If you are listed as entitled to
         legal protections under the SCRA (see above), please go to www.militaryonesource.com/legal or call 1-800-
         342-9647 (toll free from the United States) to find out more information. Dialing instructions for areas outside
         the United States are provided on the website.



                                                                                                                     form HUD-92070
Case 17-04386-DSC13                   Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04                                       Desc
                                                                                                                            (6/2017)Main
                                           Document    Page 11 of 12
Case 17-04386-DSC13   Doc 76 Filed 03/10/21 Entered 03/10/21 15:18:04   Desc Main
                           Document    Page 12 of 12
